MEMORANDUM DECISION

PER CURIAM.
Plaintiffs appeal from the order of the trial court dismissing their cause of action for lack of subject-matter jurisdiction. Plaintiff Mary Mooney fell at her workplace and alleged that defendant co-employees were negligent in making repair to a portion of the premises where she fell. The judgment of the trial court is supported by the evidence and is in accord with the law. State ex rel. Badami v. Gaertner, 630 S.W.2d 175 (Mo. App. banc 1982). No error of law appears. An opinion would have no precedential value. The parties have been furnished with a statement supporting this decision.
Judgment affirmed. Rule 84.16(b).